Citation Nr: 0124007	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-14 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing. 
 
2. Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to June 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded by the Board in April 2000.

The veteran testified at a video hearing before a member of 
the Board in June 2001.  


FINDINGS OF FACT

1. The veteran's service-connected disabilities are status 
post traumatic below-the-knee amputation of the left leg, 
rated 40 percent disabling; residuals of a closed fracture 
of the left clavicle, rated 10 percent disabling; status 
post fracture of the transverse processes of L4-L5, rated 
10 percent disabling; residuals of a fracture of the right 
ankle, rated 10 percent disabling; residuals of a trauma 
of the left eye, rated 10 percent disabling; and residuals 
of a left pneumothorax, residuals of fractures of left 
ribs three and four, and residuals of a broken right 
fourth toe, all rated as noncompensable. 
 
2. The veteran's combined evaluation is 60 percent disabling, 
to include the bilateral factor.  He has been found to be 
entitled to special monthly compensation on account of the 
anatomical loss of one foot and found entitled to special 
automobile adaptive equipment. 
 
3. The veteran's service-connected disabilities have resulted 
in the loss of use of only the right lower extremity.  He 
does not have additional service-connected disabilities 
due to the loss of use of any other extremity, which so 
affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 
 
4. The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both 
eyes with 5/200 visual acuity or less, or that involves 
the anatomical loss or loss of use of both hands. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. § 2101(a) (West 
1991); 38  C.F.R. §§ 3.809, 4.63 (2001).  
 
2. The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(b) (West 1991);  38 
C.F.R. §§ 3.809, 4.63 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been afforded a VA examination and informed 
of the criteria necessary to establish his claim.  During his 
June 2001 hearing before the undersigned member of the Board 
he indicated that in 1998 the VA was going to provide him 
with the address of the VA medical Center in order to obtain 
medical statements.  The undersigned member of the Board 
provided the veteran an opportunity to submit any medical 
statement in support of his claim.  No additional evidence 
was received.  Accordingly, the Board finds that the veteran 
has not been prejudiced by this decision.  
38 U.S.C.A. §§ 5103, 5103A (West Supp 2001); 66 Fed. Reg. 
45631 (2001) (to be codified at 38 C.F.R. § 3.159(d)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is currently in effect for the following: 
are status post traumatic below-the-knee amputation of the 
left leg, rated 40 percent disabling; residuals of a closed 
fracture of the left clavicle, rated 10 percent disabling; 
status post fracture of the transverse processes of L4-L5, 
rated 10 percent disabling; residuals of a fracture of the 
right ankle, rated 10 percent disabling; residuals of a 
trauma of the left eye, rated 10 percent disabling; and 
residuals of a left pneumothorax, residuals of fractures of 
left ribs three and four, and residuals of a broken right 
fourth toe, all rated as noncompensable. His combined 
evaluation is 60 percent disabling, to include the bilateral 
factor.  He is also in receipt of special monthly 
compensation on account of the anatomical loss of one foot.

A VA examination was conducted in January1998.  The clinical 
history reveals that the veteran sustained multiple injuries 
in a motor vehicle accident in 1996.  The examination showed 
full range of motion of the shoulders.  An examination of the 
back showed forward flexion to 80 degrees and extension to 35 
degrees.    There was no pain on motion.  The right lower 
extremity had a well-healed surgical scar at the distal 
fibula as well as over the medial malleolar region.  

The right ankle had five degrees dorsiflexion and 45 degrees 
of plantar flexion.  There was full range of motion of the 
right fourth toe.  There was a left below-the-knee 
amputation.  At the time of the examination the veteran was 
wearing a temporary prosthesis.  He walked with a limp on the 
left.   

VA examinations of the eyes conducted in January and May 1998 
showed some impairment in the visual fields.  Corrected near 
and distant vision in the left eye was 20/20 and 20/15 
respectively and in the right eye, 20/20-1 and 20/20 
respectively.

The veteran testified at t hearing at the RO in February 1999 
and, before the undersigned member of the Board in June 2001.  
His testimony is to the effect that he when he returned home 
from work he has to remove his prosthesis.  He then needed 
crutches to ambulate. 

I
Certificate of Eligibility for Assistance in 
Acquiring Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to compensation for permanent 
and total disability due to:  (1) The loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the  functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3); 38 C.F.R. §3.809(b)(1)(2)(3)(4). 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the  basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the  case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower  extremities of 3 1/2 
inches or more, will be taken as loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent, foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of  this nerve, will be 
taken as loss of use of the foot. 38 C.F.R. § 4.63.  

To summarize, while the veteran meets some of the criteria 
for special housing assistance in that he has lost his left 
lower extremity he does not otherwise meet the regulatory 
criteria.  The veteran has not been found permanently and 
totally disabled by reason of service connected disabilities.  
He does have some disability of his right ankle, left 
clavicle and spine, but he has not demonstrated organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

After consideration of the loss of the left leg, the 
remaining service connected conditions are not of sufficient 
nature or severity to warrant entitlement to this claimed 
benefit.  The veteran has not lost or lost the use of his 
right lower extremity or either upper extremity.  While he 
does have some visual impairment, the VA examinations do not 
show blindness in either eye.  Under these circumstances, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

II.  Certificate of Eligibility for Assistance 
in Acquiring a Special Home Adaptation Grant 

In order for a veteran to be entitled to a certificate of 
eligibility for assistance is acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  

Although the veteran has some impairment of vision in his 
left eye as a result of trauma, no allegations with regard to 
blindness have been made, nor does the evidence demonstrate 
compensable disability due to blindness.  The vision in the 
left eye was correctable to 20/20 (near) and 20/15 (far).  
Similarly, no allegations with regard to the loss of use of 
both hands have been made and there is no evidence that there 
is significant disability of the upper extremities.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.  
 
Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

